Case 1:19-cv-17196-NLH-JS Document 214 Filed 11/20/20 Page 1 of 1 PageID: 2504




November 19, 2020
Joel Schneider, USMJ
United States District Court
District of New Jersey
1 John F. Gerry Plaza
4th and Cooper Streets
Camden, NJ 08101

RE: McBride v. Washington Township et al. 1:19-cv-17196

Dear Judge Schneider,

As the Plaintiff proceeding pro se in the above matter, I am in receipt of Mr. Birchmeier’s
humorous letter which labels my claims of the misbehavior of his client as baseless. To that
end, the case is presently dismissed without prejudice awaiting Your Honor’s order to accept
my amended complaint pursuant to Rule 15.

The documents already submitted to the court as part of the amended complaint speak for
themselves:
   1. Washington Township’s Nick Fazzio admitted the liability of the Defendants.
   2. Washington Township’s current records custodian, my next door neighbor, admitted in
      writing discoverable evidence related to the core issues of the amended complaint is
      lost.

As to the misbehavior of Mr. Saginario and Mr. Gonter, the documents in my possession speak
for themselves. The Court is asked to take under advisement that the outside counsel for
several social media companies are being very cooperative. They have each agreed to hold on
to all of the discoverable evidence I have requested until which time Your Honor makes his
ruling. Because we have not yet entered discovery, Mr. Birchmeier is not entitled to the
information I have, who my witnesses are, or who has already come forward to out his client
and/or its employees.

Until which time that Your Honor accepts my amended complaint, Mr. Birchmier has no access
to and is not entitled to the evidence to substantiate my claims that his client is misbehaving.
Thus, labeling items baseless without having first reviewing the evidence is page one of the
Rudolph W. Giuliani playbook. Mr. Giuliani was once one of the most respected men in the
nation. Mr. Birchmeier’s claims, without having first reviewed the evidence, is sending him
down a similar path of ignominy.

Very truly yours,

Dr. Brian McBride
